Case: 17-14076   Date Filed: 05/31/2018   Page: 1 of 3


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14076
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:15-cv-00033-WS-C



SE PROPERTY HOLDINGS, LLC,

                                               Plaintiff - Appellee,

versus

TAMMY T. CENTER, ESTATE OF CHARLES H. TRAMMELL,
BELINDA TRAMMELL, AMY T. BROWN, TRAMMELL
FAMILY ORANGE BEACH PROPERTIES, LLC, TRAMMELL
FAMILY LAKE MARTIN PROPERTIES, LLC,

                                               Defendants - Appellants.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (May 31, 2018)

Before WILSON, JORDAN, and FAY, Circuit Judges.
              Case: 17-14076      Date Filed: 05/31/2018    Page: 2 of 3


PER CURIAM:

      This appeal arises from a diversity suit brought under the Alabama Uniform

Fraudulent Transfer Act and under the Alabama common law of civil conspiracy

by SE Property Holdings, LLC against several individuals and entities. SEPH sued

the defendants based on allegations of fraudulent transfers of assets away from the

persons and entities allegedly liable to it and with that liability pending

determination in state-court litigation. After a three-day bench trial, the district

court issued a thorough order making findings of fact and drawing conclusions of

law, and ultimately “enjoin[ing the defendants] from further disposition of any of

[certain enumerated] assets” pending the resolution of the state-court action. SE

Prop. Holdings, LLC v. Center, No. 15-cv-33-WS-C, 2018 WL 279989, at *5 (S.D.

Ala. Jan. 2, 2018).

      The defendants’ initial brief—which consists of only eight sentences of

argument and two case citations, and not supplemented by a reply brief—argues

that the district court was powerless to issue the order that it did. In so doing, it

makes arguments and cites cases regarding the general law of preliminary

injunctions rather than the AUFTA, which was the authority for the relief that the

district court granted in this case. And, sure enough, a provision enumerating the

AUFTA’s remedies plainly states that the relief granted here was available:

      In an action for relief against a transfer under this chapter, the
      remedies available to creditors, . . . include . . . [a]n injunction against
                                           2
              Case: 17-14076    Date Filed: 05/31/2018   Page: 3 of 3


      further disposition by the debtor or a transferee, or both, of the asset
      transferred or of other property.”

Ala. Code § 8-9A-7(a)(3)(a). See also Prescott v. Baker, 644 So. 2d 877, 880 (Ala.

1994) (quoting this same provision and observing that “the remedies afforded by

the [AUFTA] . . . may be available even though a creditor’s claim has not been

reduced to judgment”). In sum, the defendants argue that the district court had no

authority under one source of law, but the district court relied upon a different

source of law. Because the defendants’ argument fails to address the basis for the

district court’s ruling, we must reject it. See Sapuppo v. Allstate Floridian Ins.

Co., 739 F.3d 678, 680–81 (11th Cir. 2014).

      AFFIRMED.




                                         3